UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2078


ARMANDO DESPAIGNE ZULVETA,

                Plaintiff - Appellant,

          v.

TC UNLIMITED INC; TIM CASE,

                Defendants – Appellees,

          and

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY; PHILPOT LAW FIRM PA;
STEADMAN HAWKINS CLINIC OF THE CAROLINAS; WILSON JONES CARTER &
BAXLEY PA; ROBERT P. RESTREPO, JR.; STEPHEN R. BRUNER; IRVIN H.
PHILPOT, III; CURTIS ELLIOT; WESLEY J. SHULL,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:15-cv-02880-HMH-KFM)


Submitted:   December 20, 2016              Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Armando Despaigne Zulveta, Appellant Pro Se.      Timothy Alan
Domin, CLAWSON & STAUBES, LLC, Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Armando     Despaigne       Zulveta          appeals      the    district       court’s

scheduling order in his civil action.                          This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain     interlocutory          and       collateral        orders,     28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                               The order Zulveta

seeks    to    appeal     is   neither      a       final   order      nor   an   appealable

interlocutory       or      collateral       order.            Additionally,           although

Zulveta seeks to appeal the district court’s orders adopting the

magistrate       judge’s       recommendations            to    grant    two      Defendants’

motion    to    file    a   late    answer,         to   deny    Zulveta’s        motion   for

default       judgment,     and    to     grant      motions     to     dismiss    Zulveta’s

claims    against         several       Defendants,            this     court     previously

dismissed      Zulveta’s       interlocutory          appeal     of     those     orders    for

lack of jurisdiction, Zulveta v. State Auto. Mut. Ins., No. 15-

2561, 2016 WL 4394543, at *1 (4th Cir. Aug. 18, 2016), and

another appeal would be not only interlocutory but duplicative.

       Accordingly, we deny leave to proceed in forma pauperis and

dismiss the appeal for lack of jurisdiction.                             We dispense with

oral    argument       because      the    facts         and    legal    contentions       are




                                                3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     4